EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with M. John Russell on 29 March 2021.
The application has been amended as follows:
Claim 21, in line 1, the dependency of the claim has changed by deleting “or 20”  as shown below:

21. The apparatus according to claim 8 , wherein
the recognising is implemented by executing a segmentation algorithm on the first set of surface normal unit vectors and on the second set of surface normal unit vectors, respectively.

Claim 26, in line 1, the dependency of the claim has changed by deleting “or 25”  as shown below:

26. The method according to claim 24 , the method further comprising:
a translational alignment process comprising:
for each of three or more lines in the common coordinates system, wherein each pair of lines from among the three or more lines is non-parallel and at least one pair of lines from among the three or more lines is non-co-planar:
recording the position, relative to an arbitrary origin, of a projection onto the line of each point among the first point cloud;
storing the recorded positions as a first 1-dimensional array, and/or storing one or more properties or readings of each point at the respective recorded position as the first 1-dimensional array;
recording the position, relative to the arbitrary origin, of the projection onto the line of each point among the rotated second point cloud; storing the recorded positions as a second 1-dimensional array, and/or storing one or more properties or readings of each point at the respective recorded position as the second 1-dimensional array;
finding a translation along the line of the second 1-dimensional array relative to the first 1-dimensional array at which a greatest degree of matching between the first 1D array and the second 1D array is computed, and recording the translation at which the greatest degree of matching is computed; and outputting either:
the first point cloud and the rotated second point cloud as a merged point cloud in the common coordinate system, with the rotated second point cloud translated along each of the three or more lines in the common coordinates system by the respective recorded translation; and/or
a vector representation of the three or more lines and recorded translation along each of the three or more lines, and a vector representation of the three axes of rotation and the respective stored angles of rotation; and/or
the rotated second point cloud translated along each of the three or more lines in the common coordinates system by the respective recorded translation. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID F DUNPHY/             Primary Examiner, Art Unit 2668